DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.
2.	Claims 1 & 17-18 are under examination.
3.	Claims 2-16 are canceled.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
5.	The drawings filed on 09/16/19 are accepted by the examiner.


Response to Arguments/Remarks
6.	Applicant’s remarks filed on 10/29/21, with respect to claims 1 & 17-18 has been considered by the examiner and the claims are allowed with respect to the remarks.


Allowable Subject Matter
1 & 17-18 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Jo et al. 2021/0105686 A1 (Title: Method and apparatus for reporting error indication related to a radio link during handover procedure in wireless communication system) (See FIG. 1, Para. 0057-0058 & 0097).
B.	Jung et al. 2021/0051524 A1 (Title: Conditional mobility with partially compliant command) (See abstract, Para. 0099 & 0104).
C.	Lee et al. 2019/0097936 A1 (Title: method and apparatus for configuring qoS flow in wireless communication system) (See FIG. 8, Para. 0011-0012 & 0027).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469